BeowN, J.,
dissenting: The issues and findings of the jury are as follows:
1. Was the defendant Western Union Telegraph Company negligent in the transmission and delivery of the telegram dated 30 October, 1910, as alleged in the complaint ? Answer: “Yes.”
.2. If so, was the pláintiff injured thereby? Answer: “Yes.”
3. Was the defendant Western Union Telegraph Company negligent in the transmission and delivery of the telegram dated 4 November, 1910, as alleged in the complaint? Answer: “No.”
4. If so, was the plaintiff injured thereby? Answer: “No.”
5. What damage, if any, is the plaintiff entitled to recover? Answer: “$300.”
It is thus seen that the jury passed on two causes of action, one based on the failure to deliver the telegram on 4 November, 1910, and the other on the failure to deliver the telegram, of 30 October, 1910. It is admitted that the plaintiff filed with the defendant within the sixty days a notice in writing that he claimed damages for failure to deliver the telegram of 4 November. It is admitted that the plaintiff did not file any written claim for damages based on the telegram of 30 October, 1910. I am of opinion that this omission is fatal to a recovery on that cause of action.
It is well settled in this State that the stipulation that the company will not he liable unless the claim is presented in writing and within sixty days is not a stipulation restricting the liability of the telegraph company for negligence, but is a stipulation rather against the neglect of the plaintiff in not making known his cause of complaint within a reasonable time. This is held to be a most reasonable requirement, and, unless it is complied with, bars a recovery. Sherrill v. Tel. Co., 109 N. C., 527; Lytle v. Tel. Co., 165 N. C., 505; Jones on Telegraph and Telephone Companies, sec. 393.
It is clear from these authorities that this Court recognized the justness of this stipulation in order that the company may have notice while the transaction is fresh that there has been a default, and that such *234default bas resulted in damages, so that it can make an intelligent investigation to ascertain if the claim is just, and, if not just, prepare its defense. It is contended that the fact that this action was commenced within the sixty days is a full compliance with the stipulation.
It is held in Bryan v. Tel. Co., 133 N. C., 604, that a summons served on a telegraph company within the time stipulated in the telegraph blanks for making claim for damages is equivalent to the presentation of the claim within that time.
It is not necessary that I should controvert what is there held, for in my opinion there is quite a distinction between that case and this. If the plaintiff had only one cause of action, based on a failure to send one telegram, or for negligence in delivering that telegram, the principle laid down in Bryan’s case might apply. In this case the plaintiff presented to the defendant company a claim for damages in writing, based upon a failure to transmit and deliver the telegram of 4 November. That notice is dated 16 November, 1910, and specifically confines the plaintiff’s demand for damages to the negligent failure to promptly deliver the telegram dated 4 November, 1910. That notice was delivered to the defendant’s agent on 16 December, 1910. The summons in this action is dated 16 December, 1910, and was served the same day. The complaint was not filed until 4 April, 1911. The defendant had a right to suppose that the action was brought to recover damages, the claim for which, based on the telegram of 4 November, had that day been delivered to its agent. The defendant had no notice whatever and no right to suppose that the plaintiff was suing upon a cause of action relating to the telegram of 30 October. The fact that the claim in writing for damages had been presented to the defendant’s agent on the very day that the summons was issued and served was well calculated to mislead the defendant’s agent and to cause him to suppose that the cause of action sued upon was the failure to deliver the telegram of 4 November.
It is plain to me that where several messages, handled perhaps by different agents, are involved, the company acquires no information from 1he mere service of a summons such as is issued out of our courts from which it can determine on which message the suit is based, or make any intelligent investigation which will enable it to decide whether the claim is just, or prepare a defense to the action.
It is admitted that where a summons has been issued and no complaint filed, it is not a lis pendens, and that evidence is incompetent to show what the cause of action was. This is expressly held by Mr. Justice Walker in Person v. Roberts, 159 N. C., 168, in which-he cites many supporting authorities.
Instead of the summons being any assistance to the defendant, it was positively misleading. When the plaintiff presented his claim for dam*235ages in writing, based on the telegram of 4 November, exclusively, the defendant had a right to suppose that if the plaintiff had any other cause of action against him, or any other claim for damages, he would have embraced that in his written demand, also.
The fact that he made claim for only one cause of action would lead the defendant to believe that the plaintiff had no other. Consequently, when the summons was served on the same day, immediately after filing the written claim, any reasonable person would have supposed that the action was brought solely for the purpose of enforcing the written demand which had been made on the same day.